The claimant, S. A. Rathbun, presents his claim for balance of account for merchandise such as bunting, muslin, buttons, thread and ' sundry articles of dry goods, furnished to the Illinois State Reformatory at Pontiac, amounting to $213.94. There is no dispute as to the correctness of this claim. Payment was not made on account of there being no appropriation remaining for said purpose. The State, through the Attorney' General, has in wyting admitted that there is no defense to the claim, and has consented to the allowance of the same. The Court therefore awards claimant the sum of $213.94.